TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00504-CV



                                          S. P., Appellant

                                                  v.

                 Texas Department of Family & Protective Services, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV35,444, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant S.P. filed a notice of appeal on July 19, 2013. S.P. sought to appeal from

an order denying a petition for bill of review challenging an order terminating S.P.’s parental rights

to her child. S.P. is represented by retained counsel and has not asserted a claim of indigence

on appeal.

               The brief of S.P. was due to be filed on October 2, 2013. On October 14, 2013, this

Court sent notice to S.P. that her brief was overdue and that her appeal would be dismissed for want

of prosecution if she did not provide a satisfactory response to this Court explaining her failure to

file a brief by October 24, 2013. To date, S.P. has not responded to the Court’s notice. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: November 22, 2013




                                               2